Citation Nr: 1012289	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral spondylolysis, status post 
laminectomy (low back disability), with radiculopathy of the 
bilateral lower extremities.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2009, on appeal of a February 2004 rating 
decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North 
Carolina.  Upon review in March 2009, the Board, in 
pertinent part, remanded the two claims on appeal.

The Veteran, through his authorized representative, 
submitted an August 2009 letter requesting entitlement to 
service connection for lung cancer.  This claim is REFERRED 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have persistent lumbar symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

2.  The Veteran has not had incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  

3.  The Veteran experiences numbness, with intermittent 
frequency, in his lower extremities associated with his 
service-connected lumbar spine disability.

4.  The Veteran's service-connected disability, without 
regard to age or other disabilities, does not preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 
percent for a lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5293 (prior to and since 
September 26, 2003), 5239 and 5243 (2009).

2.  The Veteran has not presented evidence such that 
referral for the assignment of an extraschedular rating, 
pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2009).

3.  The criteria for a 10 percent rating for numbness in the 
left lower extremity due to a lumbar spine disability are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.124a, Diagnostic Codes 8520 (2009).

4.  The criteria for a 10 percent rating for numbness in the 
right lower extremity due to a lumbar spine disability are 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.124a, Diagnostic Codes 8520 (2009).

5.  The criteria for an award of TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a)(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The 
regulations implementing VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 
VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA 
have been satisfied with respect to the issue decided 
herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in March 2003, which informed 
him of the requirements needed to establish entitlement to 
an increased rating and to TDIU.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for obtaining 
and the evidence that was considered VA's responsibility to 
obtain.  Subsequent VA and private medical records were 
added to the claims file.  In an April 2005 letter, the 
Appeals Management Center (AMC) again provided notice to the 
Veteran, to include the requirements needed to establish 
entitlement to TDIU on an extraschedular basis.

The Veteran was informed in a separate March 2006 letter as 
to how an appropriate disability rating and effective date 
would be assigned if his claim was granted, in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The record reflects that the Veteran received examinations 
for his back in August 1996, May 2003, and July 2009.  The 
July 2009 examination included a review of his claims file.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the 
veteran's claims folder).

As noted above, this case was remanded in March 2009 for 
additional development.  Specifically, the Board directed 
that the Veteran be provided with an opportunity to submit 
additional evidence and scheduled for a VA examination, to 
include review of the claims file.  The AMC sent additional 
notice to the Veteran in May 2009, informing him that he 
could submit additional evidence.  An examination was 
conducted in July 2009 and the report has been associated 
with the claims file.  The AMC readjudicated the claim in an 
August 2009 supplemental statement of the case (SSOC).  
Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board concludes that all available, identified evidence 
has been obtained and that there is sufficient medical 
evidence on file upon which to make a decision.  Although 
the Veteran, through his representative, stated in a 
February post-remand brief that "recent treatment records 
reflect a worsening condition and complaints of pain, 
decreased motion and numbness," he was asked in the May 2009 
letter to identify "all health care providers, VA and non-
VA, who ha[d] treated [him] for a low back disability since 
January 2006, the date of the most recent medical evidence 
[] on file."  However, the Veteran did not report any recent 
treatment or identify any additional records so that VA 
could assist him in obtaining further evidence.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994), and Olson v. 
Principi, 3 Vet. App. 480, 483 (1992) (a veteran has a 
responsibility to cooperate with VA in the development of 
his claim).  Further, the only additional medical evidence 
cited in the Veteran's post-remand brief was the report of 
the July 2009 VA examination, which, as noted, is associated 
with the claims file.

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will adjudicate the claim on the 
merits.
Increased Rating Claim 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1. After careful consideration of 
the evidence, any reasonable doubt remaining will be 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for a lumbar 
spine disability, noted as bilateral spondylolysis, status 
post laminectomy, in a September 1996 rating decision, and 
assigned a forty (40) percent disability evaluation 
(effective July 1996) under Diagnostic Code 5293.  In a 
January 2003 statement, the Veteran contended that his 
disability had worsened.  The RO confirmed and continued the 
40 percent rating in a February 2004 decision.  The 
following discussion addresses the Veteran's level of 
disability from the time the increased rating claim was 
filed in January 2003.  Francisco, 7 Vet. App. 55; Hart, 21 
Vet. App. 505.  

The regulations governing ratings for a back disability were 
amended on September 26, 2003.  The amendments renumbered 
the diagnostic codes and created a general rating formula 
for rating diseases and injuries of the spine, based largely 
on limitation or loss of motion, as well as other symptoms.  
The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

Since the Veteran's increased rating claim for a back 
disability was filed in January 2003, prior to the rating 
code amendments, the Board herein considers both versions of 
the rating schedule to determine the outcome most favorable 
to the Veteran.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is 
against finding a disability evaluation in excess of 40 
percent under either version of the rating schedule.  
However, based on neurologic symptomatology, the Board will 
grant separate ratings of 10 percent for each lower 
extremity, but no higher, effective January 23, 2003, the 
date on which the Veteran filed a claim of entitlement to an 
increased evaluation for his low back disability, noting 
problems with his legs.

In general, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the veteran on motion.  The Board 
notes that disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded 
as seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, as, for example, through muscle atrophy.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 
9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The criteria in effect prior to September 26, 2003 specify 
that, under Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  
When disability is moderate, with recurring attacks, a 20 
percent evaluation is warranted.  A 40 percent rating is in 
order when disability is severe, characterized by recurring 
attacks with intermittent relief.  A maximum schedular 
rating of 60 percent is awarded when disability from 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief.

Following September 26, 2003, the diagnostic codes for 
rating diseases and injuries of the spine were re-designated 
as Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical 
strain is Code 5237 and intervertebral disc syndrome is Code 
5243.  As the Veteran has been diagnosed with spondylolysis 
of the lumbar spine, the Board observes that Code 5239 
applies to spondylolisthesis.  Under Code 5243, 
intervertebral disc syndrome is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine appropriate to the specific portion of the spine 
affected or under the Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation.  However, this provision does not 
avail the Veteran in this matter, as the regulation provides 
that an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
record does not reflect such medical directives to the 
Veteran after January 2003.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries 
of the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the 
thoracolumbar spine, greater than 60 
degrees, but no greater than 85 degrees; or 
a combined range of motion of the 
thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; 
or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of 
the height.

2) 20 percent - forward flexion of the 
thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis;

3) 30 percent - forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine;

4) 40 percent - unfavorable ankylosis of the 
entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  
The normal combined range of motion of the cervical spine is 
240 degrees and each range of motion measurement is rounded 
to the nearest five degrees.  Id.  Disability of cervical 
spine segments is to be evaluated separately from any 
disability of the thoracolumbar spine segments unless there 
is unfavorable ankylosis of all segments.  Id., Note 6.  Any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately.  Id., Note 1.

To warrant a schedular evaluation in excess of 40 percent 
for the Veteran's lumbar spine disability, there would need 
to be: under Code 5293 (prior to September 26, 2003), 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief; under the current Formula for Rating Intervertebral 
Disc Syndrome, incapacitating episodes having a total 
duration of at least six (6) weeks during the past twelve 
(12) months.  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2009).   

The Veteran has a long-standing diagnosis of bilateral 
spondylolysis, status post laminectomy.  He was seen by VA 
in January 2003 for complaints of acid reflux and the 
treatment note reflects that he reported, in regard to 
chronic lower back pain, "doing ok" with current pain 
treatment. 

In March 2003, the Veteran received a VA scan of his back.  
The radiographic results showed spondylolisthesis with 
degenerative changes at multiple levels.

In May 2003, the Veteran was referred by VA for a new 
examination of his back disability; he was examined and 
received an x-ray.  The examination report reflects that the 
Veteran described his pain as constant and radiating to his 
back, legs, skin, and neck.  He noted that he could do some 
cooking and dress himself, but could not walk for more than 
ten (10) minutes at a time, had to keep his showers short 
due to pain, and could only climb stairs slowly.  The 
examiner observed that posture and gait were within normal 
limits, but noted that there were no signs of radiculopathy.  
Flexion was measured at 75 degrees, with pain at 50 degrees; 
extension at 25 degrees with pain at 20 degrees; right 
lateral flexion at 20 degrees, with pain at 15 degrees; left 
lateral flexion at 25 degrees, with pain at 20 degrees.  
Range of motion was additionally limited by pain, fatigue, 
and weakness, but not lack of endurance or incoordination.  
Neurological examination revealed normal motor function of 
the lower extremities, but abnormal sensory function with 
intermittent numbness and tingling of the lateral three (3) 
digits on bilateral feet.  The examiner noted ankylosis of 
the spine in an unfavorable position as the result of 
surgical changes; upon x-ray examination, the examiner 
diagnosed degenerative arthritis, spondylolysis, and 
anterolisthesis.

A June 2003 treatment note reflects that the Veteran 
continued to receive pain management from VA for chronic 
back pain.  A subsequent June 2003 treatment note indicates 
that the Veteran reported his pain as constant and rated it 
a nine(9) on a scale of ten (10), radiating down the right 
hip, leg, knee, and ankle.

A December 2003 treatment note shows that the Veteran 
reported pain in his back and both knees, rated his pain as 
a seven (7) out of 10, and described it as radiating down 
his legs.

In April 2004, the Veteran was seen for complaints of lower 
back pain and bilateral knee pain.  The physician noted that 
there was a stable examination of the lumbar spine and good 
range of motion of the lumbar spine.  The Veteran reported 
his pain level at three (3).

The Veteran received a VA health screening in September 
2004, during which he reported back pain as an impairment 
and stated difficulty with ambulation.  

He was seen for back pain and knee pain in January 2005 and 
the treatment note indicates that the Veteran got three (3) 
to four (4) months of relief from his last injections of 
pain medication.  The note further reflects that the Veteran 
denied any radiation of pain into his legs, any loss of 
strength in his legs, and any bowel or bladder incontinence.  
The Veteran did report that he occasionally experiences 
numbness in his extremities.

The Veteran was seen again for treatment in April 2005.  The 
record reflects that the primary purpose of the visit was 
lower back pain and that the Veteran reported that his leg 
was weak.  Deep tendon reflexes were noted to be symetric 
and leg power was observed at 4-to-5 on a scale of 5.  Upon 
examination there was no spinal tenderness.  The physician 
diagnosed postoperative changes with severe degenerative 
disc disease and L3-L4 anterolisthesis.  A November 2005 
treatment note indicates that the Veteran continued to  
receive narcotic treatment for back pain.

The RO denied the Veteran's claims in a February 2004 rating 
decision, which he timely appealed.  In March 2009, the 
Board remanded his claims for further development to include 
a spinal examination.

In July 2009, the Veteran received the VA spinal 
examination, which included review of his claims file.  The 
examiner observed no limp or use of assistive device and the 
Veteran denied bowel or bladder incontinence; the Veteran 
reported radiating pain with numbness and tingling down 
bilateral legs.  The report reflects that the Veteran 
reported he had not worked since 1985 as a result of his 
back, which he described as flaring up 3 to 4 times a week 
and requiring him to avoid all weightbearing activities.  
The report states that no physician has directed bedrest.  
The Veteran reported not being able to walk for more than 25 
feet or sit for more than five (5) minutes. Upon 
examination, the physician observed normal spinal curvature 
with no spasm or tenderness, no atrophy in the lower 
extremities, but questionable decreased sensation in the 
upper right calf.  Right and left lateral bending was 
measured at zero to 20 degrees; right rotation at zero to 35 
degrees; and left rotation at zero to 45 degrees.  Flexion 
was zero to 75 degrees and extension was zero to 25 degrees.  
Pain was noted on all ranges of motion, but there was no 
dimunition with repetitive testing, 5/5 strength, and 
negative bilateral straight leg raises.  The examiner 
reviewed the radiographs of record and diagnosed 
intervertebral disc syndrome with bilateral radiculopathy, 
but no DeLuca criteria. 

Ankylosis, the immobility and consolidation of a joint 
(Lewis v. Derwinski, 3 Vet. App. 259 (1992)), has not been 
noted at any time during the appellate period except by the 
May 2003 VA examiner.  The Board observes that, although 
that examiner noted unfavorable ankylosis secondary to 
surgical changes, flexion of the thoracolumbar spine was 
measured at 75 degrees and extension at 25 degrees.  Per 38 
C.F.R. §  4.71(a), Diagnostic Codes 5235 to 5243, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine or the entire spine 
is fixed in flexion or extension and other symptoms 
accompany the condition.  As the Veteran's thoracolumbar 
flexion and extension were measured (with pain at varying 
degree of motion), his entire lumbar spine was not fixed in 
either flexion or extension and, as such, he did not have 
unfavorable ankylosis for VA compensation purposes.

The Board notes that the majority of treatment notes reflect 
that the Veteran reported experiencing radiating pain with 
backache, but the rating schedule for diseases and injuries 
of the spine is to be applied with or without symptoms such 
as pain (whether or not it radiates).  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 through 5243.  

The Veteran has not, and no examiners have, noted any 
disturbances of bowel or bladder habits in relationship with 
the spinal disability, but numbness has been observed in the 
lower extremities; per the instructions within the rating 
schedule, these symptoms will be evaluated separately below.

The Veteran's lumbar spine disability does not meet the 
criteria for a schedular rating in excess of 40 percent.  As 
noted above, a 40 percent evaluation is assigned for 
favorable ankylosis of the entire thoracolumbar spine or 
when forward flexion of the thoracolumbar spine 30 degrees 
or less.  At no time after the Veteran filed his claim in 
January 2003 has his thoracolumbar flexion been measured at 
less than 75 degrees.  A rating in excess of 40 percent is 
not appropriate unless there is unfavorable ankylosis of the 
entire thoracolumbar spine and, although the May 2003 
examiner did observe unfavorable ankylosis, no examiner has 
observed unfavorable ankylosis of the entire thoracolumbar 
spine with additional symptoms as required by 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243, Note 5.  Further, 
the Veteran has not provided any evidence of incapacitating 
episodes having a total duration of at least six (6) weeks 
during the past 12 months as required for a 60 percent 
disability rating under the current Formula for Rating 
Intervertebral Disc Syndrome.  

Nor is there medical evidence of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, appropriate to the site of the 
diseased disc, with little intermittent relief, as necessary 
for a 60 percent disability rating under Code 5293 (prior to 
September 26, 2003).   Although the Veteran has complained 
of bilateral lower extremity numbness, associated with his 
back disability, the numbness is described as intermittent, 
rather than as "with little intermittent relief" and he has 
described tingling rather than pain.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that the Veteran's thoracolumbar pain is 
productive of disuse atrophy, skin changes, or objectively 
demonstrable weakness beyond that already noted and 
considered above.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As such, the Board finds that the Veteran's back disability 
most closely approximates a 40 percent disability rating 
under either version of the rating schedule.  

In regard to the numbness noted in the Veteran's lower 
extremities, the May 2003 examiner observed intermittent 
numbness in the lateral three digits of the bilateral lower 
extremities and the July 2009 examiner diagnosed bilateral 
radiculopathy.  As such, application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1), requiring separate 
evaluation of any objective neurologic abnormalities, is in 
order.  

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.  
The words "mild," "moderate," and "severe" are not defined 
in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 to 8540, which specifies that when 
there is no paralysis and the involvement is wholly sensory, 
the rating should be for the mild, or at most moderate, 
degree.  Diagnostic Code 8520 is applicable to symptoms 
related to the sciatic nerve; mild symptoms warrant a 10 
percent rating.  

As the Veteran's symptoms are wholly sensory in nature and 
have been described as intermittent, the Board finds that 
the 10 percent rating is appropriate, bilaterally.  Per the 
schedule of ratings for the peripheral nerves (38 C.F.R. § 
4.124a, Diagnostic Codes 8510 to 8540), when symptoms are 
bilateral, ratings should be combined with application of 
the bilateral factor.  See 38 C.F.R. § 4.26.

In reaching this decision, the Board has considered the 
issue of whether the Veteran's service-connected 
thoracolumbar spine disability presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
an extraschedular rating was warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).   In this case, there is no evidence of any 
hospitalization, after January 2003, associated with the 
disability in question.  

Although an award of Social Security Administration (SSA) 
disability benefits is of record, reflecting that in 
September 1992 the Veteran was determined to be disabled 
since January 1989.  The SSA decision observes that he had 
exertional and nonexertional limitations precluding the 
performance of the full range of sedentary work and notes 
that there are not significant numbers of jobs to which he 
was expected to make a successful vocational adjustment.  
However the decision did not state that there were no jobs 
for which the Veteran might be suited.  Further, the SSA 
based its decision on the effects of the post-surgical 
status of the Veteran's lumbar spine, a cervical spine 
condition, dysthymic disorder, and "psychological factors 
affecting his physical condition" whereas the Veteran is 
only in receipt of service connection for his status post-
surgical lower back disability.

The May 2003 examination report reflects that the Veteran 
last worked in 1989 and stated that back pain had the major 
impact on his functioning; although the Veteran reported to 
the 2003 examiner that he had been advised to rest in bed by 
a physician, no such treatment directives appear elsewhere 
in the record.  The report of the July 2009 VA examination 
reflects that the Veteran had not been directed, by any 
physician, to bedrest for his low back disability, but 
stated that he had not worked since 1985 as a result of pain 
from his back.  The VA treatment records described above 
reflect that the Veteran's pain has been managed 
continuously through narcotic treatment.  

It is undisputed that the Veteran's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  However, the Board 
observes that the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1.

Although the Veteran has reported an inability to work as 
the result of his low back condition, the Board finds that 
the SSA determination of his disabled status was based on 
his low back disability as well as non-service connected 
conditions, and that the record reflects management of his 
back pain, which he stated was his major functional 
impairment.  

The Veteran's service-connected lumbar spine disorder also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Claim of Entitlement to TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU), there must be an impairment so 
severe that it is impossible to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For VA purposes, the term "unemployability" is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 
(1992).  Consideration may be given to the Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a lumbar 
spine disability, which is rated as forty (40) percent 
disabling and has herein been granted a 20 percent rating 
(ten (10) percent for each side) radiculopathy in his lower 
extremities.  His combined disability rating is 50 percent.  
Thus, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who 
are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
of 38 C.F.R. § 4.16(a), are to be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  As observed throughout the record, the Veteran 
has not worked since being determined to be disabled by SSA.  
However, as noted above, the SSA decision was based on an 
evaluation of the functional effects of service- and non-
service- connected disabilities.  Further, although the 
record reflects that the Veteran has informed multiple 
healthcare providers, including the 2003 and 2009 VA 
examiners, that his major functional impairment from his 
service-connected disability is pain, the record reflects 
pain management.  In addition, the record does not indicate 
that any physician has, during the period in consideration, 
advised bedrest or that the Veteran has been frequently 
hospitalized for his condition.

As discussed above, the Veteran does not meet the criteria 
for application of schedular TDIU criteria.  The Board 
finds, therefore, that the preponderance of the evidence is 
against a finding that his service-connected disability, 
alone, precludes the Veteran from obtaining and maintaining 
all forms of substantially gainful employment.  Thus, the 
Board finds entitlement to a total disability rating based 
on individual unemployability, on a schedular or 
extraschedular basis, is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDERS

Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral spondylolysis, status post 
laminectomy (low back disability), is denied.

A separate 10 percent rating for radiculopathy of the left 
lower extremity is granted, effective January 24, 2003. 

A separate 10 percent rating for radiculopathy of the right 
lower extremity is granted, effective January 24, 2003.

A total disability rating based on individual 
unemployability (TDIU) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


